Citation Nr: 0210131	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  94-48 008	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating, to include on an 
extraschedular basis, for residuals of a right tibia and 
fibula fracture with right knee involvement, currently 
evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Hugh D. Cox, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran had active military service from March 1987 to 
January 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision in which the RO denied a rating in excess of 10 
percent for residuals of a right tibia and fibula fracture 
with right knee involvement.  The veteran appealed and was 
afforded a hearing at the RO before a local hearing officer 
in February 1993.  The issue involving the veteran's right 
knee was remanded by the Board in August 1996 and June 1997 
for evidentiary development.  By decision of September 1999, 
the Board denied a rating in excess of 10 percent for 
residuals of a right tibia and fibula fracture with right 
knee involvement.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).

This case is now before the Board pursuant to a December 2000 
Order of the Court that vacated the September 1999 Board 
decision, and remanded the issue to the Board for action 
consistent with instructions contained in the September 2000 
Uncontested Motion for Remand by the VA General Counsel.

The Board notes that separate 10 percent disability ratings 
are currently in effect for residuals of a fracture of the 
right tibia and fibula with right ankle pain and stiffness, 
right leg post-operative scars, and right common peroneal 
nerve injury, all arising from the same incident in service.  
These disability ratings are not on appeal and, therefore, 
symptoms associated with these disabilities will not be 
considered at this time.  The current issue is limited to 
residuals of a fracture of the right tibia and fibula 
involving the veteran's right knee only.

The Board notes that in a February 2002 addendum to the 
December 2001 QTC examination, the physician related that 
based on examination and a review of medical records, the 
veteran's right knee posttraumatic arthritis and patellar 
chondromalacia were at least as likely as not related to the 
tibia and fibula fracture.  The Board observes that the 
veteran is currently not service-connected for posttraumatic 
arthritis and patellar chondromalacia of the right knee.  The 
RO should contact the veteran for the purpose of determining 
whether he desires to file a claim of service connection for 
the aforementioned disorders. 


FINDING OF FACT

The veteran's right tibia and fibula fracture residuals with 
knee involvement are manifested by malunion at the proximal 
fracture site and by no more than slight right knee 
disability.


CONCLUSION OF LAW

A rating in excess of 10 percent for right tibia and fibula 
fracture residuals with right knee involvement is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261, 5262 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show that in 1988, he 
was in a motor vehicle accident and sustained a fracture of 
the right tibia and fibula.  He was first treated with pins 
and plaster.  Thereafter, rod placement was required due to 
nonunion.  X-ray studies in November 1990 demonstrated good 
callous formation and healing of both tibia and fibula with 
relatively good alignment.  A March 1991 VA examination 
report revealed slight limitation of motion of the right 
knee.  He was also noted to have pain and stiffness in the 
knee.  He had good alignment of the right lower extremity.  
The examiner noted that his last X-ray studies of the right 
lower extremity demonstrated hypertrophin callus formation 
with good healing of both the tibia and fibula.  It was 
reported that there was good overall alignment.

In July 1991, the RO awarded service connection and assigned 
a 10 percent rating for right tibia and fibula fracture 
residuals with knee involvement.  The Board, in March 1992, 
denied a rating in excess of 10 percent for the service-
connected right tibia and fibula fracture residuals.

In July 1992, the veteran submitted his claim for a 
disability rating in excess of 10 percent, explaining that he 
had undergone surgery on his right leg in June 1992 at the VA 
Medical Center in Fayetteville, North Carolina (VAMC 
Fayetteville).  He stated that a rod had been removed from 
his leg, and he indicated that he had not been able to walk 
well since the surgery.  He related he had severe groin pain 
connected with his right leg, as well as a right leg cyst and 
a pulled groin muscle.

A June 1992 VA hospital discharge summary shows that the 
veteran underwent surgery to remove an intramedullary nail 
from his right tibia and fibula.  A July 1992 VA medical 
record noted that he was doing well, and his wound was 
healing following removal of the nail.  Two weeks later, he 
had pain with walking, but his right knee was stable.  
Records of VA medical treatment of the veteran dating from 
June to October 1992, include an October 1992 medical 
progress note which indicated that the nail removal wound had 
healed well.  The range of motion in the veteran's knee was 
normal and ligaments were intact.

A December 1992 VA outpatient treatment report noted the 
veteran's June 1992 surgery.  The report also noted that 
post-operative X-ray studies showed that the fracture was 
well-healed.  Examination of the right knee revealed that the 
ligaments were intact.

At a hearing in February 1993, the veteran testified that he 
had constant knee swelling and pain since the June 1992 
surgery.  He stated his knee occasionally locked up, and gave 
out and he had increased problems with walking and climbing 
stairs.  He related that he was more dependent on a cane than 
he had been prior to the surgery.

On VA medical examination in May 1993, the veteran gave a 
history of right tibia and fibula fracture during service in 
1988.  The examination report indicated that stabilization of 
the fracture was initially attempted with pins and plaster, 
but after two weeks a rod was inserted.  When problems 
developed with the rod, a second rod was inserted and removed 
after the fracture healed.  The veteran's complaints included 
periodic right knee pain, with locking and swelling.  There 
was a moderate-sized, palpable bony callus on the anterior 
medial aspect of the distal third of the tibia.  The area was 
nontender.  On the inner aspect of the distal leg, there were 
two, 1 centimeter, well-healed, nontender incisions from 
placement of screws.  On the middle aspect of the inner 
tibia, there was a 2 centimeter cyst with subcutaneous 
tissue, which was mobile and minimally tender with deep 
palpation.  There was an 11 centimeter, nontender incision on 
the anterior aspect of the right knee.  Full extension of the 
knee was demonstrated, with flexion to 135 degrees.  The knee 
was negative for Lachman's and stable to varus/valgus stress.  
There was no medial or joint line tenderness and the knee did 
not demonstrate effusion, erythema, or swelling.  The right 
lower extremity was 1 centimeter shorter than the left, as 
measured from the anterior/superior medial malleolus.  The 
shortening was demonstrated in the length of the tibia.  X-
ray studies showed old, healed fractures of the proximal and 
distal third of the right fibula with the fracture fragments 
of the distal third overriding by approximately 1 centimeter.  
There was also an old, healed fracture of the distal third of 
the right tibia, with the fracture fragments in fairly good 
alignment.  There was also evidence of a residual tract 
following removal of an intramedullary rod.  Diagnoses 
included right tibia and fibula fracture residuals in 1988, 
treated twice with intramedullary nail fixation, with 
subsequent hardware removal.  There was a residual right 
lower extremity leg length discrepancy of 1 centimeter.  The 
examiner also diagnosed a normal right knee and right ankle 
loss of motion.

A VA medical progress note dating from May 1995 included the 
examiner's finding that the veteran's right lower extremity 
distal muscles were difficult to examine, but were probably 
within normal limits in view of disuse.

In August 1996, the Board remanded the case to the RO, 
concluding that the May 1993 VA examination did not comply 
with the requirements set forth by the United States Court of 
Veterans Appeals (since March 1, 1999, the United States 
Court of Appeals for Veterans Claims or Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

On VA medical examination in November 1996, the veteran gave 
a history of undergoing five surgical procedures in 
connection with his right lower extremity.  He complained of 
constant right knee swelling and pain, and said that his knee 
locked and gave way.  He had constant pain in his right lower 
leg where a cyst had formed along the medial aspect of the 
leg.  He ambulated normally.  There was swelling around the 
right patella, where tenderness was present, but there was no 
deformity, limitation of motion or other abnormality.  
McMurray and drawer signs were within normal limits.  A well- 
healed, 4 inch scar was present beside the knee joint.  On 
the lower third of the right tibia/fibula area, there was an 
extremely tender 0.7 inch cystic mass above the medial 
malleolus and 3 inches above the malleolus was a 2.5 inch by 
1.5 inch deformed area, which was firm and moderately tender 
to pressure.  X-rays of the right lower extremity showed 
evidence of an old, healed fracture involving the distal 
tibial shaft at the junction of the middle and distal thirds.  
The fracture appeared to be well-healed, with no evidence of 
nonunion.  There were also two healed fractures involving the 
proximal and distal fibula.  There was some irregular 
sclerosis in the central medullary cavity of the fibula, and 
the examiner opined that this was due to a tract from a 
previous intramedullary rod.  There was irregularity of the 
anterior proximal tibia from the area in which the rod was 
placed.  The knee joint was normal.  The x-ray examiner's 
impressions included well-healed fractures of the tibia and 
fibula, normal right knee and mild degenerative changes in 
the right ankle joint.  The examining physician diagnosed 
right knee injury, postoperative status, without x-ray 
evidence of disease, right tibia/fibula injury, postoperative 
status, with x-ray evidence of healed fractures, and residual 
right ankle injury with mild X-ray evidence of disease.

In a January 1997 addendum to the November 1996 VA medical 
examination, the examiner reported that the veteran's right 
lower extremity symptoms were constant in nature and 
aggravated by excessive exercise.  The veteran could describe 
no specific flare-ups because his symptoms were constant.  
The examiner stated that the veteran's right knee range of 
motion was within normal limits and any statement regarding 
any abnormality of range of motion secondary to excess 
fatigability or incoordination would be purely speculative in 
nature.  In addition, the examiner stated that any statement 
regarding pain with excessive exercise which might limit 
range of motion would be purely speculative in nature.

In a February 1997 written statement, the veteran asserted 
that his right lower extremity disability interfered with his 
employment as a barber because he was unable to be on his 
feet for long periods.

In June 1997, the Board remanded the claim for an increased 
rating for right tibia and fibula fracture residuals with 
right knee involvement.  The remand directed that pertinent 
VA medical records reflecting medical treatment of the 
veteran after September 1996 be obtained, and that the 
veteran be afforded a neurological examination.

A June 1997 notice from the Fayetteville VAMC indicated that 
the veteran had not been seen at that facility since March 
1996.  A July 1997 notice from the Durham VAMC indicated that 
there were no records responsive to the remand's request.

In August 1998, the veteran underwent a complete VA medical 
examination, to include neurological findings.  (Subsequent 
to the August 1998 VA examination, the RO assigned a separate 
10 percent rating for right common peroneal nerve injury 
residuals.).  On examination, the veteran gave a history of 
sustaining right lower extremity injuries in a motor vehicle 
accident which necessitated multiple surgical procedures 
until 1991.  He had pain when he stood for more than 2 hours 
or walked more than a few feet.  He could not run or play 
basketball.  The examiner noted that findings on VA x-ray 
evaluation in November 1996 included well-healed tibia and 
fibula fractures, and a normal right knee.  The veteran was a 
part- time barber and he reported he could not work full-time 
due to right leg pain.  The examiner observed that the 
veteran walked with a practically unnoticeable right leg 
limp.  He did not use any device to assist in walking, but 
said he sometimes needed a cane.  The right lower extremity 
was normal from the thighs to the hip and knee.  The knee was 
normal in contour, and drawer and McMurray signs were normal.  
The anterior aspect of the knee showed a large scar, 
measuring about 7 centimeters in vertical diameter and about 
2 inches in the transverse diameter.  There was minimal 
discoloration, but no keloid scarring was present.  The right 
knee demonstrated a full range of motion.  The veteran 
indicated moderate pain while being examined and during 
manipulation of the knee.  Reflexes in the knees were 2+ 
bilaterally.  The examiner opined that the veteran's symptoms 
were stable and his weakness and pain had not increased in 
severity since a previous examination.  

Diagnoses included impairment of the tibia and fibula, status 
post right tibial and fibular fractures, with right knee pain 
and stiffness which had not changed.  In summary, the 
examiner stated that the veteran had sustained a severe 
trauma in his right leg that required several operations that 
finally moderately corrected the problem.  The examiner 
stated that at present, the veteran limped, and had 
diminishment of his peripheral sensation.  The examiner 
concluded that this condition interfered with his daily work.

X-rays of the right lower leg and knee were performed in 
connection with the August 1998 examination.  Anterior, 
posterior and lateral images of the right tibia and fibula 
showed traumatic deformity in the distal right tibial shaft 
and on the proximal and distal right fibular shaft.  These 
areas demonstrated callus formation.  Alignment was not 
anatomic.  There was no evidence of acute fracture.  
Anterior, posterior and lateral images showed post-traumatic 
chronic changes in the proximal right tibia.  No evidence of 
acute fracture, dislocation, or incision was demonstrated.  
The impression was chronic post-traumatic changes with the 
right tibia and fibula, with no acute osseous abnormality.

Reports from May to July 1999, show the veteran complained of 
his right knee locking up.  October 1999 X-ray studies of the 
right knee revealed degenerative changes of the 
posterolateral meniscus without evidence of tear and old 
surgical traumatic changes of the anterior proximal tibia.  
An October 1999 outpatient treatment report noted that an MRI 
of the knee was negative for ligament or meniscus injury.  At 
that time the veteran complained that a tibial lesion was 
bothersome and that he wanted to have it removed.  In 
November 1999, the veteran underwent exploration excision of 
a lesion of the right leg.

In January 2000, the veteran underwent a QTC examination for 
VA purposes.  The veteran gave a history of injuring his 
right leg in service.  He reported that he required 7 
surgeries as a result of such injuries.  The veteran stated 
that he now wore a brace on the lower extremity.  The veteran 
stated that his symptoms varied and occurred daily since 
1988, depending on his schedule and post-operative phase.  
Examination of the knee joint revealed no findings of 
effusion, redness, heat, drainage or abnormal motion.  The 
range of motion in the right knee could not be determined due 
to the presence of the brace.  Drawer and McMurray tests 
could not be performed on the right due to the brace.  The 
veteran had no constitutional signs of arthritis.  

X-ray studies of the right leg revealed old, healed 
transections as follows:  There were two transections in the 
fibula, the first was 15 cm above the ankle joint, was 
bulbous and showed signs of healing.  The second transection 
is 35 cm above the ankle joint and similarly shows signs of 
union.  The tibia showed signs of previous transection with 
ossification healing 15 cm above the ankle joint.  The 
impression was old healing transections and the fibula times 
2 and the tibia times 1.  Studies of the right knee revealed 
severe degeneration of the anterior tubercle of the tibia.  
The impression was traumatic degenerative changes.  

The examiner diagnosed status post right tibia and fibula 
fracture with pain and stiffness of the right knee and 
chronic traumatic degenerative changes of the right knee.

A QTC addendum dated in July 2000 reveals the veteran wore a 
brace, but that such was removed so that the knee could be 
examined.  Physical examination revealed that the knee joint 
was somewhat deformed.  There was a midline surgical scar 
over the patella which was well-healed.  There was some soft 
tissue swelling to either side, but it was not fluctuant.  
There was no erythema.  There was no real tenderness on 
palpation, no crepitance due to the range of motion.  Knee 
flexion was limited to 100 degrees due to pain only.  
Extension was to 0 degrees.  Drawer test and McMurray's was 
negative.  There were no constitutional signs of arthritis.

An August 2000 outpatient treatment report shows the veteran 
wore a brace on the right knee.  A February 2001 treatment 
report shows that the veteran complained that his knee was 
still sore.

In June 2001, the RO sent the veteran a letter informing him 
of the Veterans Claim Assistance Act.  In August 2001, the 
veteran submitted a statement to the effect that he received 
all of his medical treatment from VA.

A December 2001 QTC medical report reveals that the veteran 
had some pain, stiffness and occasional swelling in the right 
knee.  He got flare-ups of the right knee with long standing, 
long driving and with strenuous activity.  This usually 
caused swelling and pain, and he avoided this as best as 
possible and he also wore a brace which kept down problems 
with the knee.  The veteran reported that he wore a right 
knee brace all the time.  He has no dislocation and no 
inflammatory arthritis.  The veteran reported that he was not 
working.  He stated that he had an occupation as a barber, 
but reported that he was not working because of his leg, knee 
and back conditions.  Physical examination of the right knee 
joint revealed full extension and limited flexion at 90 
degrees.  There was no significant pain with these movements.  
There was no fatigue, weakness or lack of endurance.  He had 
no painful motion, edema, effusion, and no instability as 
evidence on McMurray test and drawer sign.  There was no 
weakness, redness, heat, abnormal movement or crepitation.  
He used a cane and wore a brace.  He had no ankylosis, 
shortening, inflammatory arthritis and no prostheses.  There 
was limited range of motion of the right knee, without pain.  
There was no weakness fatigue or lack of endurance, 
bilaterally.

Diagnostic studies of the right tibia and fibula revealed an 
old healed fracture of the mid and distal shaft of the fibula 
and distal shaft of the tibia of the right lower extremity.  
Status post open reduction of the tibial injury utilizing an 
intramedullary rod that was removed.  Studies of the right 
knee revealed moderate posttraumatic arthritic changes right 
knee and mild patellar chondromalacia.  

The examiner stated that the veteran's service-connected 
residuals of fracture of the right tibia and fibula resulted 
in no significant right knee involvement and some deformity 
of the right leg.  The right knee range of motion studies 
showed normal extension, and flexion to 90 degrees.  There 
was no subluxation or any instability of the right knee.  
Specifically the examiner opined that disability secondary to 
the knee condition was slight to none and that fracture of 
the tibia and fibula had resulted in slight to no knee 
disability.  The veteran's medical and employment history 
demonstrate that he had right leg, knee and back problems, 
which he claimed gave him disability where he was unable to 
work in his usual capacity as a barber.  He had some residual 
deformity of the right leg.  There was no disability found of 
the right knee.  There was no functional loss due to painful 
motion, weakened movement, or excess fatigability on 
examination.  The examiner stated that the veteran's tibia 
and fibula fracture residuals do not prevent gainful 
employment.

An addendum to the December 2001 VA examination report states 
that range of motion of the right knee revealed extension to 
0 degrees and flexion to 90 degrees.  There was no 
subluxation or any instability noted of the right knee.  The 
physician stated that the recurrent nature and severity of 
the veteran's service-connected residuals of fracture of the 
right tibia and fibula caused a slight right knee disability 
due to decreases in the range of motion.  The physician 
stated that the veteran's right knee prevented him from being 
able to squat, kneel or run.  On examination of the right 
knee there was no pain, weakness, fatigue or incoordination 
affecting the range of motion of the right knee.  The 
physician stated that it was her opinion that the limitation 
was due to volition rather than mechanical inability.  She 
further opined that the residuals from the service-connected 
leg fracture involved limitation of range of motion of the 
right knee due to volition rather than a mechanical 
inability.  Based on examination, the physician stated that 
there were no marked interference of employment due to the 
right knee disorder. 


Veterans Claims Assistance Act (VCAA)

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  

The record reflects that VA has made reasonable efforts to 
notify the appellant and his representative of the 
information and medical evidence necessary to substantiate 
his claim for an increased rating for residuals of a right 
tibia and fibula fracture.  The appellant and his 
representative were provided with a copy of the appealed 
October 1992 rating decision, a December 1992 Statement of 
the Case, and Supplement Statements of the Case dated in 
April 1993, April 1994, February 1999 and March 2002.  These 
documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  The Board's September 1999 
decision and its August 2001 remand also serves to inform the 
appellant of the evidence necessary to receive a rating in 
excess of 10 percent for the service-connected residuals of 
right tibia and fibula fracture with right knee involvement.  
Moreover, VA has also made reasonable efforts to obtain 
relevant records adequately identified by the appellant.  In 
addition, by VA letter of June 2001, the veteran and his 
attorney-representative were provided detailed information 
regarding the requirements of the VCAA.  In this regard, the 
VA informed the veteran how VA would assist him, what type of 
evidence was needed to support his claim, and who was 
responsible for submitting such evidence.  Under the 
circumstances in this case, the appellant has received the 
notice and assistance contemplated by law, and adjudication 
of the claim at this juncture poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities. VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Pursuant to 38 C.F.R. § 4.1, a disability must be viewed in 
relation to its history and there must be an emphasis upon 
the limitation of activity imposed by the disabling 
condition. The rating schedule recognizes painful motion with 
joint pathology as productive of disability, and painful, 
unstable, or mal-aligned joints due to healed injury are 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

Malunion of the tibia and fibula of either lower extremity 
warrants a 10 percent rating when the disability results in 
slight knee or ankle disability.  A 20 percent rating 
requires that the malunion produce moderate knee or ankle 
disability.  A 30 percent rating requires that the malunion 
produce marked knee or ankle disability.  A 40 percent rating 
is assigned for nonunion of, with loose motion, requiring 
brace.  38 C.F.R. Part 4, Diagnostic Code 5262.

Recurrent subluxation or lateral instability of the knee is 
assigned a 10 percent disability evaluation when it is 
slightly disabling.  When there is recurrent subluxation or 
lateral instability of the knee which is moderately 
disabling, a 20 percent rating is assigned.  Recurrent 
subluxation or lateral instability of the knee that is 
severely disabling is rated 30 percent disabling.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.

When there is limitation of flexion of a knee to 45 degrees, 
a 10 percent disability rating is assigned.  Limitation of 
flexion to 30 degrees is rated 20 percent disabling. Id. 
Limitation of flexion to 15 degrees is 30 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Where extension of 
the knee is limited to the 10 degree position, a 10 percent 
rating is assigned.  Extension limited to 15 degrees is rated 
20 percent disabling.  Extension of the knee limited to 20 
degrees is rated 30 percent disabling.  When extension is 
limited to 30 degrees, a 40 percent rating is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

In this case, the medical evidence shows that the veteran 
sustained a fracture of the tibia and fibula.  There is no 
evidence of nonunion.  X-ray studies of record show that the 
fracture was well-healed with no evidence of nonunion.  As 
noted above, as a result of the fracture in service, the 
veteran has been accorded separate compensable ratings for 
various disorders ascribed to the fracture.  However, the 
focus at this point is those fracture residuals which impact 
the functioning of the right knee.

The medical evidence concerning the right knee shows that the 
only impairment involves at most slight limitation of motion.  
During the course of the appeal, the veteran's range of 
motion have been noted at times to be full (0 to 140 degrees 
of flexion).  At other times, he was noted to have slight 
limitation of motion as evidence by studies showing he had 0 
to 135 degrees of flexion, 0 to 100 degrees of flexion and 0 
to 90 degrees of flexion.  Additionally, the multiple VA 
examination reports reveal that the veteran's McMurray and 
Drawer signs were within normal limits.  He was consistently 
found to have no right knee instability or subluxation.  A 
QTC examiner stated in December 2001 that the veteran's 
disability secondary to the right knee was slight to none and 
that the disability associated with the knee involved 
limitation of motion.  It is interesting to note that the 
examiner also stated that the veteran's limitation of motion 
of the right knee was volitional and not due to mechanical 
inability.  In December 2001, the veteran claimed to have 
pain and flare-ups of the right knee with long standing, long 
driving and strenuous activity.  There is no medical evidence 
of any degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination, of 
the right knee during flare-ups.  DeLuca v. Brown, 8 Vet.App. 
202 (1995).  In December 2001, a QTC examiner noted that the 
veteran had no painful motion, fatigue, weakness or lack of 
endurance of the knee.  Since there is no objective evidence 
of additional loss of motion due to pain, fatigue, weakness, 
etc., the next higher rating of 20 percent under 38 C.F.R. 
§ 4.71, Code 5262 is not warranted, as a moderate knee 
disability, including moderate limitation of motion, has not 
been shown.

The Board notes that the record demonstrates that the veteran 
wears a knee brace.  Since there is no evidence of nonunion 
of the tibia and fibula with loose motion, the fact that he 
wears a brace is not enough to warrant a higher rating of 40 
percent.  See 38 C.F.R. § 4.71, Diagnostic Code 5262.

The current 10 percent rating is proper based on malunion at 
the proximal fracture site and pain in the area of the knee 
joint, equating to slight knee disability.  Based upon the 
medical evidence, the Board concludes that the malunion of 
the veteran's right tibia and fibula has not produced a 
moderate knee disability so as to warrant a 20 percent 
rating.  Accordingly, the Board must find that the 
preponderance of the evidence is against the claim for 
increase; the benefit-of-the doubt doctrine is inapplicable 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).

The Board also notes that it does not have the authority to 
assign extraschedular ratings in the first instance.  This 
case does not involve an exceptional or unusual disability 
picture, with such factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
rating standards.  There have been no recent hospitalizations 
for the residuals of tibia and fibula fracture with knee 
impairment, and there is no evidence of marked interference 
with employment in recent years due to such disability beyond 
the industrial impairment acknowledged by the schedular 
rating.  A QTC examiner in 2002 stated that based on 
examination, there were no marked interference of employment 
due to the right knee disorder.  Given the facts in the 
instant case, referral of the case to appropriate VA 
officials, for consideration of an extraschedular rating, is 
not warranted.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


ORDER

An increased rating, to include on an extraschedular basis, 
for residuals of a right tibia and fibula fracture with right 
knee involvement is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

